The President.
The plaintiff, according to the decision in the case of Wilcocks v. Huggins, would have been entitled to the benefit of the proviso in the Act of Limitations, under the equity thereof, if he had recommenced his suit wüthin a year after the former suit was abated. But as four years had nearly elapsed between the abatement of that suit, and the bringing of the present, he cannot avail himself of the proviso, but is barred.
The judgment must be reversed, and entered for the defendant.